DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group IV, claims 13, 14, 18 and 19 in the reply filed on 06/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1, 2-12, 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I, II, III, V and IV, there being no allowable generic or linking claim. Election was treated without traverse in the reply filed on 06/17/2021.

Specification



Examiner notes that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotake et al. (WO 2016/047740 A1) (“Kotake” hereinafter, with reference to US 2017/0283269 A1 as the translation).






Examiner notes that Kotake is available as prior art under 102(a)(1) because the exception to the exception applies (MPEP 2153.01a). Specifically, the 102(b)(1)(A) exception does not apply because it is not apparent who the disclosure is from due to the fact that the disclosure names additional persons. To be clear, the Kotake WIPO document names Kotake, Miyatake, and Murai while the instant application names Kotake, Makino, and Iwanaga. The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under 102(a) due to an exception in 102(b).

Regarding claim 13, Kotake teaches an aerogel composition comprising an aerogel component, and a silica particle (see Kotake at [0011]), wherein the aerogel and aerogel component is taken to meet the claimed a water-repellent agent and a water-repellant component based on the structure as outlined below.
having a ladder structure comprising a strut portion and a bridge portion, wherein the bridge portion comprises a compound represented by the following formula (2)

    PNG
    media_image1.png
    155
    252
    media_image1.png
    Greyscale

wherein R5 and R6 each independently represent an alkyl group or an aryl group, and b represents an integer of 1 to 50 (see Kotake at [0091] teaching an aerogel composite having a ladder structure comprising struts and bridges, and may be an aerogel composite in which a bridge has a structure expressed by the following general Formula (2),

    PNG
    media_image2.png
    184
    205
    media_image2.png
    Greyscale

and see Kotake at [0092] teaching that in Formula (2), R6 and R7 each independently represent an alkyl group, or an aryl group, and b represents an integer of 1 to 50).

Regarding claim 14, Kotake teaches that the water-repellent agent comprises the water-repellent component comprising a compound having a structure represented by the following formula (3):

    PNG
    media_image3.png
    167
    448
    media_image3.png
    Greyscale

wherein R5, R6, R7, and R8 each independently represent an alkyl group or an aryl group, a and c each independently represent an integer of 1 to 3000, and b represents an integer of 1 to 50 (see Kotake at [0095] and [0096] teaching Formula (3) (also shown below), R5, R6, R7 and R8 

    PNG
    media_image4.png
    212
    537
    media_image4.png
    Greyscale


Regarding claim 18, Kotake teaches the water-repellent component further comprises silica particles (see Kotake at [0011] teaching silica particle).

Regarding claim 19, Kotake teaches wherein a number of silanol groups per g of the silica particles is 10x1018 to 1000x1018 groups/g (see Kotake at [0044] teaching the number of silanol groups per 1 g of a silica particle 2 can be 10x1018 to 1000x1018/g).

Claims 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomosato et al. (JP 2016216283 A) (“Tomosato” hereinafter, with reference to the machine translation when referring to texts, and the original when referring to the chemical formula).

Examiner notes that Tomosato is available as prior art under 102(a)(1) because the exception to the exception applies (MPEP 2153.01a). Specifically, the 102(b)(1)(A) exception does not apply because it is not apparent who the disclosure is from due to the fact that the disclosure names additional persons. To be clear, the Tomosato of the Japanese patent names Kotake, Tomosato, Miyatake and Izumi while the instant application names Kotake, Makino, and Iwanaga. As such, there are fewer inventors on the application than the reference document (Tomosato). The Office has provided a mechanism for filing an affidavit or declaration (under 37 

Regarding claim 13, Tomosato teaches an aerogel composition comprising an aerogel and silica particle (see Tomosato at [0008]), wherein the aerogel is taken to meet the claimed a water-repellent agent and a water-repellant component based on the structure as outlined below.
having a ladder structure comprising a strut portion and a bridge portion, wherein the bridge portion comprises a compound represented by the following formula (2)

    PNG
    media_image1.png
    155
    252
    media_image1.png
    Greyscale

wherein R5 and R6 each independently represent an alkyl group or an aryl group, and b represents an integer of 1 to 50 (see Tomosato at [0011] teaching the airgel (or aerogel) of the disclosure has a ladder type structure including a pillar portion and a bridging portion, and the bridging portion can have a structure represented by the following general formula (2),

    PNG
    media_image5.png
    251
    367
    media_image5.png
    Greyscale

and in formula (2), R6 and R-7 each independently represent an alkyl group or an aryl group, and b represents an integer of 1 to 50).

Regarding claim 14, Tomosato teaches that the water-repellent agent comprises the water-repellent component comprising a compound having a structure represented by the following formula (3):

    PNG
    media_image3.png
    167
    448
    media_image3.png
    Greyscale

wherein R5, R6, R7, and R8 each independently represent an alkyl group or an aryl group, a and c each independently represent an integer of 1 to 3000, and b represents an integer of 1 to 50 (see Tomosato at [0012] teaching that the airgel (or aerogel) of the disclosure may be a structure represented by the following general formula (3),

    PNG
    media_image6.png
    273
    636
    media_image6.png
    Greyscale

and in formula (3), R5, R6, R7 and R8 each independently represent an alkyl group or an aryl group, and a, b and c each independently represent an integer of 1 to 50).

Regarding claim 18, Tomosato teaches the water-repellent component further comprises silica particles (see Tomosato at [0008] teaching silica particle).

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikari et al. (WO 2016/121757 A1) (“Hikari” hereinafter, with reference to US 2018/0022061 A1 as the translation).

Examiner notes that Hikari is available as prior art under 102(a)(1) because the exception to the exception applies (MPEP 2153.01a). Specifically, the 102(b)(1)(A) exception does not apply because it is not apparent who the disclosure is from due to the fact that the disclosure names additional persons. To be clear, the Hikari of the WIPO document names Kotake, Miyatake, Kikkawa, Izumi and Hikari while the instant application names Kotake, Makino, and Iwanaga. As such, there are fewer inventors on the application than the reference document (Hikari). The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under 102(a) due to an exception in 102(b).

Regarding claim 13, Hikari teaches an aerogel layer composed of an aerogel (see Hikari at [0031]), wherein the aerogel layer and aerogel is taken to meet the is taken to meet the claimed a water-repellent agent and a water-repellant component based on the structure as outlined below.
having a ladder structure comprising a strut portion and a bridge portion, wherein the bridge portion comprises a compound represented by the following formula (2)

    PNG
    media_image1.png
    155
    252
    media_image1.png
    Greyscale

wherein R5 and R6 each independently represent an alkyl group or an aryl group, and b represents an integer of 1 to 50 (see Hikari at [0038] teaching the aerogel having a ladder structure comprising a strut and a bridge, and may be an aerogel in which a bridge has a structure represented by the following Formula (2)

    PNG
    media_image7.png
    213
    210
    media_image7.png
    Greyscale

and, see Hikari at [0039] teaching that in Formula (2), R6 and R7 each independently represent an alkyl group or an aryl group, and b represents an integer of 1 to 50).

Regarding claim 14, Hikari teaches that the water-repellent agent comprises the water-repellent component comprising a compound having a structure represented by the following formula (3):

    PNG
    media_image3.png
    167
    448
    media_image3.png
    Greyscale

wherein R5, R6, R7, and R8 each independently represent an alkyl group or an aryl group, a and c each independently represent an integer of 1 to 3000, and b represents an integer of 1 to 50 (see Hikari at [0042] teaching a ladder structure may have a structure expressed by the following Formula (3)

    PNG
    media_image8.png
    218
    547
    media_image8.png
    Greyscale

5, R6, R7 and R8 each independently represent an alkyl group or an aryl group, a and c each independently represent an integer of 1 to 3000, and b represents an integer of 1 to 50.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyatake et al. (WO 2015/129736 A1) (“Miyatake” hereinafter, with reference to US 2016/0369059 A1 as the translation).

Regarding claim 13, Miyatake teaches an aerogel (see Miyatake at [0020]), wherein the aerogel is taken to meet the claimed a water-repellent agent and a water-repellant component based on the structure as outlined below,
having a ladder structure comprising a strut portion and a bridge portion, wherein the bridge portion comprises a compound represented by the following formula (2)

    PNG
    media_image1.png
    155
    252
    media_image1.png
    Greyscale

wherein R5 and R6 each independently represent an alkyl group or an aryl group, and b represents an integer of 1 to 50 (see Miyatake at [0020] teaching the disclosure provides an aerogel having a ladder type structure provided with a strut and a bridge, the bridge represented by general formula (2)

    PNG
    media_image9.png
    163
    542
    media_image9.png
    Greyscale

6 and R7 each independently represents an alkyl group or an aryl group and “b” represents an integer of from 1 to 50).

Regarding claim 14, Miyatake teaches that the water-repellent agent comprises the water-repellent component comprising a compound having a structure represented by the following formula (3):

    PNG
    media_image3.png
    167
    448
    media_image3.png
    Greyscale

wherein R5, R6, R7, and R8 each independently represent an alkyl group or an aryl group, a and c each independently represent an integer of 1 to 3000, and b represents an integer of 1 to 50 (see Miyatake at [0022] teaching the aerogel having a ladder type structure, there is mentioned that which has a structure represented by general formula (3)

    PNG
    media_image10.png
    180
    536
    media_image10.png
    Greyscale

and, see Miyatake at [0023] teaching wherein in the formula (3), R5, R6, R7, and R8 each independently represents an alkyl group or an aryl group; “a” and “c” each independently represents an integer of from 1 to 3,000; and “b” represents an integer of from 1 to 50).



Claim Rejections - 35 USC § 103





















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




























Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (U.S. Pat. No. 4,234,441) (“Scott” hereinafter).

Regarding claim 13, Scott teaches a silicone-bridged alkoxysilane double cluster compounds (see Scott at C4 L3-4), wherein the silicone-bridged alkoxysilane double cluster compounds is taken to meet the claimed a water-repellent agent and a water-repellant component based on the structure as outlined below.  In addition, Scott teaches that since their development in the late 1930’s, silicones have become widely known and utilized (see Scott at C1 L5-6), and all of the silicones exhibit the properties of not being wet by water (see Scott at C1 L8-9), thus Scott possess a water repellent agent and water repellent component because silicones exhibit the properties of not being wet by water.
having a ladder structure comprising a strut portion and a bridge portion, wherein the bridge portion comprises a compound represented by the following formula (2)

    PNG
    media_image1.png
    155
    252
    media_image1.png
    Greyscale

wherein R5 and R6 each independently represent an alkyl group or an aryl group, and b represents an integer of 1 to 50 (see Scott at C4 L5-18 and L24 teaching general formula (IV), also shown below, wherein n is an integer from 0 to 300, and R” and R’” are independently selected wherein alkyl and aryl are featured in the list).

    PNG
    media_image11.png
    328
    580
    media_image11.png
    Greyscale

prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 14, Scott teaches that the water-repellent agent comprises the water-repellent component comprising a compound having a structure represented by the following formula (3):

    PNG
    media_image3.png
    167
    448
    media_image3.png
    Greyscale

wherein R5, R6, R7, and R8 each independently represent an alkyl group or an aryl group, a and c each independently represent an integer of 1 to 3000, and b represents an integer of 1 to 50 (see Scott at C4 L5-24 teaching general formula (IV), also shown below, wherein a and c are both 3, thus overlaps with the claimed 1 to 3000, and R  and R’ is selected from alky or aryl in the list).

    PNG
    media_image12.png
    327
    580
    media_image12.png
    Greyscale


prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 13 above, and further in view of Kaijou (U.S. Pat. No. 5,651,921), as evidenced by Zhuravlev (The surface chemistry of amorphous silica. Zhuravlev model, Colloids and Surfaces) regarding claim 19.

Regarding claim 18, Scott teaches the limitations as applied to claim 13 above, and as mentioned Scott teaches that since their development in the late 1930’s, silicones have become widely known and utilized (see Scott at C1 L5-6), and all of the silicones exhibit the properties of not being wet by water (see Scott at C1 L8-9), thus Scott possess a water repellent agent and water repellent component.
But Scott does not explicitly teach that the water repellent agent further comprises silica particles.
Like Scott, Kaijou teaches a water repellent component (see Kaijou at C1 L9-10 teaching a water repellent silica sol).  Kaijou also teaches the water repellent silica sol of the disclosure comprises the colloidal silica particles whose surfaces have been made water-repellent with a silane (see Kaijou at C2 L30-32), wherein the colloidal silica particles is taken to meet the claimed silica particles.  
And, Kaijou teaches that the silica sol of the disclosure can be uniformly dispersed in non-polar organic solvents and also stays very stable after dispersion, so that it may be added to a resin, paint, etc., to prepare an excellent coating material for surface treatment (see Kaijou at C3 L29-33).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the colloidal silica as taught by Kaijou in Scott’s water repellent agent so as to obtain a colloidal silica  that can be uniformly dispersed in non-polar organic solvents and also stays very stable after dispersion.

Regarding claim 19, Scott as modified by Kaijou teaches the limitations as applied to claims 13 and 18 above, and Kaijou further teaches that the colloidal silica particles with the water repellant surfaces are very small in size, which is 100 nm or below (see Kaijou at C3 L26-28).  
Kaijou also teaches hydroxyl groups (-OH) in the colloidal silica particle surfaces (see Kaijou at C2 L66-67), thus the colloidal silica possess a silanol group as evidenced by Zhuravlev (see Zhuravlev at page 2, Fig. 1, also shown below, teaching the formation of silanol groups on the silica surface wherein there are hydroxyl groups (-O-H) on the silica surface).

    PNG
    media_image13.png
    639
    1254
    media_image13.png
    Greyscale

	Scott as modified by Kaijou does not explicitly teaches the number of silanol groups per g of the silica particles is 10x1018 to 1000x1018 groups/g.
	However, based on the teachings above, the colloidal silica as taught by Kaijou and the silica particles of claims 18 and 19 would appear to be substantially similar (see table of comparison below), so it is reasonably expected that the colloidal silica of Kaijou would have similar, if not the same, properties because “products of identical chemical composition cannot have mutually exclusive properties." (See MPEP § 2112 II and III, and § 2112.01 I and II).

Applicant’s Specification
Kaijou
Silica particles
Colloidal silica particles
(see [0055])
Colloidal silica particles
(see C2 L30-32)
Particle size
Average primary particle size of the silica particles may be, for example, 1 to 200 nm, 5 to 100 nm, or 20 to 100 nm
(see [0056])
100 nm or below 
(see C3 L26-28)
Reaction 
The hydrolysis in the blending step depends on the kinds and amounts of the polysiloxane compound, the silane monomer, the silica particles… the hydrolysis 
(see [0128])

(see C7 L23-28)


As shown on the table of comparison above, both the Applicant’s specification and Kaijou teaches colloidal silica with overlapping particle sizes, and both colloidal silica were subjected to heating up to 8 hours in the presence of a silane.  Thus, the colloidal silica with a number of silanol groups per g of the silica particles is 10x1018 to 1000x1018 groups/g is expected to follow from the substantially similar silica particles of the claimed and prior art products and processes.
	Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02.
	
	Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyer et al. (US 2011/0091399 A1) teaching a ladder/bridged polysiloxane at [0038].
Knollmueller (US4,058,546) teaching a ladder/bridged polysiloxane having a general formula 1 at C1 L40-65.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731